    Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20          PageID.1   Page 1 of 15




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

    CASSIE MARTINEZ,
                                                 Case No.
                Plaintiff,
    v.                                           Hon.
                                                 United States District Judge
    RED LOBSTER HOSPITALITY LLC,
    A Florida Corporation,       Magistrate Judge

                Defendant

    Cassie Martinez
    20245 Sorrento
    Detroit, MI 48235
    734-334-8771
    Plaintiff – Pro se
    By: Law Office of Barbara A. Patek.
    P.L.C. (Limited Appearance,
    Pursuant to Court Order)
    Barbara A. Patek (P34666)
    27 E. Flint Street, Suite 2
    Lake Orion, MI 48326
    (313-410-1979- cell)
    pateklaw@gmail.com
    In her Capacity as Director
    Federal Pro Se Legal Assistance Clinic
    proseclinic@udmercy.edu



                        COMPLAINT AND JURY DEMAND 1



1
 This complaint and jury demand were drafted with the assistance of a lawyer
licensed to practice in the State of Michigan, pursuant to MRPC 1.2(b). They were
prepared with the assistance of the Detroit Mercy Law Pro Se Legal Assistance
                                             1
Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20          PageID.2    Page 2 of 15




      Plaintiff, Cassie Martinez, pro se, states the following for her complaint

against Defendant:

                     JURISDICTION, VENUE & PARTIES

      1.     Plaintiff, Cassie Martinez (“Ms. Martinez”), is an individual who

resides in Detroit, Wayne County, Michigan.

      2.     Defendant Red Lobster Hospitality, LLC (“Defendant” or “Red

Lobster”) is a Florida corporation that conducts business in Oakland County,

Michigan at 27760 Novi Road, Novi, Michigan 48377.

      3.     The violations of Title VII of the Civil Rights Act of 1964 and violation

of Michigan Whistleblowers Protection Act alleged herein occurred in the Eastern

District of Michigan.

      4.     This action arises under 42 U.S.C. 2000e et seq., and jurisdiction of this

Court is proper under 28 USC 1331. The court may also exercise its supplemental

jurisdiction pursuant to 28 U.S.C. §1367 to address the state-law claims described

in the complaint.

      5.     Venue over this controversy is based on 28 U.S.C. §1391(d). Defendant

operates the restaurant where Plaintiff was employed in this judicial district within




Clinic, Theodore Levin U.S. Courthouse, Room 1044, 231 W. Lafayette Blvd.,
Detroit, MI 48226, Tel: 313-234-2690

                                          2
 Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20          PageID.3    Page 3 of 15




the meaning of 28 U.S.C. §1391(c) and, accordingly, venue lies in this judicial

district.

       6.    This lawsuit is being filed pursuant to this Court’s March 23, 2020

Order, E.D. Mich. Case No. 2:20-md-50441, Doc. No. 2, permitting the Federal Pro

Se Legal Assistance Clinic to file on behalf of certain, qualified pro se litigants. See

Exhibit 1. Ms. Martinez is a qualified pro se litigant.

             EXHAUSTION OF ADMINISTRATIVE REMEDIES

       7.    Prior to the filing of this action, Ms. Martinez filed a timely written

charge of sexual harassment and retaliation with the Equal Employment Opportunity

Commission (“EEOC”).

       8.    On January 7, 2020, the EEOC issued a determination closing the

charge (471-2019-04784) and extending Ms. Martinez a notice of right to sue within

90 days.

       9.    This lawsuit was filed within 90 days of Ms. Martinez’s receipt of the

right-to-sue letter issued by the EEOC. See attached Dismissal and Notice of Suit

Rights, Exhibit 2, dated January 7, 2020.

                           FACTUAL ALLEGATIONS

       10.   Ms. Martinez began working for Defendant as a server in June 2018.

       11.   Throughout her employment, Ms. Martinez was subjected to severe and

pervasive sexual and racial harassment from her coworkers. After reporting

                                           3
Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20        PageID.4    Page 4 of 15




harassment, she was treated differently, retaliated against for reporting the

harassment and embarrassment. The retaliation caused her physical and emotional

injury as well as economic injury.

      12.   In early September 2018 Ms. Martinez called 1-800-762-5637, the

Defendant’s Reporting Hotline. Ms. Martinez also spoke with Joe Dahlke, Director

of Operations for Defendant (“Dahlke”). Ms. Martinez reported sexual harassment

by coworker Joe and her general manager, Jason (“Jason”), who on multiple

occasions touched her on her wrist and buttock.

      13.   During the September 2018 call Ms. Martinez also reported that her

coworkers engaged in open conversations about sex.

      14.   Sometime after the September 2018 call to the 1-800 number Ms.

Martinez’s coworker Joe apologized for touching her.

      15.   On occasion, Ms. Martinez would bend over to get a breadbasket, and

male coworkers would stand near her; their private parts facing her.

      16.   On April 4, 2019, Jason was working in the food preparation area, “the

window”. He placed Ms. Martinez’s tray in the window, which functions to

continuously warm food. Ms. Martinez was used to trays reaching 80° temperatures.

However, Jason sat Ms. Martinez’s trays in the window before food was added to

them resulting in the trays exceeding the expected temperature; instead reaching

temperatures near 120°.

                                         4
 Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20         PageID.5   Page 5 of 15




      17.    As a result of Jason’s actions, Ms. Martinez experienced burns on the

palms of her hands.

      18.    On April 5, 2019, as a result of medical treatment necessitated by the

burns on her hands, Ms. Martinez submitted Worker’s Compensation paperwork to

coworker/ manager, Kimberly Hubent (“Kimberly”).

      19.    On April 7, 2019, Ms. Martinez followed up with Jason and Kimberly

about her Worker’s Compensation forms. Kimberly told Ms. Martinez the papers

were left on Jason’s desk. Jason told Ms. Martinez he did not get the forms.

      20.    On the night of April 7, 2019, most of Ms. Martinez’s co-workers made

$100.00 or more in wages, but she only made $46.61 because very few guests were

seated in her section.

      21.    On April 11, 2019, Kimberly checked Ms. Martinez out, and then asked

her to clean the kickboards and chairs by spraying and wiping them off.

      22.    On April 12, 2019, Kimberly checked Ms. Martinez out. Kimberly told

Ms. Martinez, in front of a group of their coworkers, to reclean the kickboards and

for Ms. Martinez to clean the kickboards with her fingernails. Ms. Martinez refused

to use her fingernails. Kimberly replied, “Let’s go to the office.”

      23.    On August 26, 2019 Ms. Martinez’s coworker Joey, a host, while

cleaning a wall near where Ms. Martinez was checking-in with her co-worker




                                          5
 Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20        PageID.6   Page 6 of 15




manager Robert, continued to bump into her buttock. She said aloud, “Stop touching

me.” Robert said nothing and walked away.

      24.      At the end of the shift on August 26, 2019, Robert told Ms. Martinez

that he’d spoken with Joey. She told Robert she appreciated that he addressed it.

      25.      On August 31, 2019, Ms. Martinez texted Dahlke to report that she was

not assigned many tables and the lack of assignments affected her earning potential

as a server.

      26.      On September 7, 2019, Dahlke responded to Ms. Martinez’s text

message that he would email her a blank Red Lobster Statement form.

      27.      Ms. Martinez and Dahlke communicated over the next couple days, but

as of September 10, 2019, Dahlke had not sent Ms. Martinez the Statement form.

      28.      On September 11, 2019 (and on occasion prior), backhouse prep cook,

Mark(“Mark) followed Ms. Martinez to the employee restroom and stared at her

when she came out of the restroom. When Ms. Martinez walked into the cooler,

Mark followed and stood in front of the door preventing Ms. Martinez from

immediately exiting.

      29.      On September 12, 2019, Ms. Martinez texted Dahlke to report Mark’s

actions. Mr. Dahlke responded to Ms. Martinez, “I will look into that as well.

Employee Relations has begun the investigations this morning and will reach out

when needed.”

                                          6
Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20       PageID.7   Page 7 of 15




      30.    On September 19, 2019, Ms. Martinez was assigned three sections –

18, 19, and 35. She earned $72.51.

      31.    On September 22, 2019, Manager Robert scheduled Ms. Martinez for a

late start, beginning after 6pm. She was assigned three sections – 17, 37, and 40.

She earned $60.66.

      32.    That same night, Kimberly accused Ms. Martinez of giving away or

stealing food – a half dozen biscuits. Ms. Martinez showed Kimberly where she had

accurately rung up the biscuits.

      33.    On September 25, 2019, Ms. Martinez was assigned three sections –

17, 37, and 40. After checking the computer and learning she’d only earned $48 so

far, Ms. Martinez asked for more tables. But Ms. Martinez’s sections remained

mostly empty. She earned $52.37.

      34.    During the morning on September 26, 2019 Ms. Martinez texted

Dahlke to inform him of her low earnings. During her shift that night, she was

assigned three sections 2, 3, and 4. She earned $55.70. That evening Jason told Ms.

Martinez she had to write any issue she had on a Statement form before she would

be allowed to check out.

      35.    On September 27, 2019, Ms. Martinez texted Dahlke to report a

consecutive day of low wages and that the hosts were seating mainly 2-persons




                                        7
 Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20          PageID.8    Page 8 of 15




parties in her sections. He responded by calling Ms. Martinez and telling her not to

text him.

      36.    On October 10, 2019, Robert and Jason wanted to see Ms. Martinez at

the start of her shift at table #15. Robert informed Ms. Martinez that after he told her

she was all set and could check out at the end of a previous shift, he claimed that

realized after Ms. Martninez had left the premises that Ms. Martinez allegedly owed

$53.00.

      37.    Ms. Martinez denied owing $53 and provided copies of the receipts

from the order. Neither manager brought up the issue again.

      38.    On November 3, 2019, Ms. Martinez was written up by Kimberly for

allowing some cheese from a container to fall in the trash. Kimberly admitted that

Ms. Martinez was not trained on the techniques for this side work. Nevertheless,

Kimberly said Ms. Martinez should use common sense. Ms. Martinez further

defended her actions; because, in addition to duties as a server she was rushing as a

result of being given two side job assignments.

      39.    On November 4, 2019, Ms. Martinez texted Dahlke, “I need to inform

you that the sexual conversations the servers have at work is constant and very

disrespectful.”

      40.    Dahlke responded to Ms. Martinez not to text his personal number but

to call him on a “407” number.

                                           8
Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20         PageID.9    Page 9 of 15




      41.    On November 6, 2019, Ms. Martinez responded to Dahlke’s text asking

for the full “407” number, because she was unaware of such a number.

      42.    Dahlke responded to Ms. Martinez’s text reiterating for her not to text

him and instructing her to contact Jason, the restaurant’s GM, and he would address

her concerns.

      43.    Shortly thereafter, in November 2019, when Defendant failed to

address her concerns and her working conditions continued to be intolerable, Ms.

Martinez felt compelled to discontinue her employment with Defendant.

      44.    Subsequently, Ms. Martinez filed a charge of discrimination based on

sex and retaliation with the Equal Employment Opportunity Commission (“EEOC”).

      45.    The EEOC closed its file on Ms. Martinez’s charge and issued a

Dismissal and Notice of Suit Rights to Plaintiff on January 7, 2020. See Exhibit 2.

      46.    As result of the unlawful actions of Defendants, Ms. Martinez was

repeatedly harassed, embarrassed, and her earning potential, wages were

significantly hindered; Ms. Martinez has and will in the future experience substantial

emotional distress, humiliation, loss of reputation and mental and physical anguish.

       COUNT I- SEXUAL HARASSMENT IN VIOLATION OF TITLE VII
                   OF THE CIVIL RIGHTS ACT OF 1964
      47. Martinez incorporates the above allegations as though fully stated

herein.




                                          9
Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20        PageID.10    Page 10 of 15




      48.     Defendant is an “employer” within the coverage of Title VII of the Civil

Rights Act of 1964 (“Title VII”).

      49.     Martinez is an “employee” within the coverage of Title VII.

      50.     Defendant violated Section 703 of Title VII by tolerating and

promoting hostile work environment of severe and pervasive sexual harassment.

      51.     As a direct and proximate result of Defendant’s wrongful and unlawful

conduct, Plaintiff has sustained damages, including emotional distress.

       COUNT II- RETALIATION IN VIOLATION OF TITLE VII OF THE
                      CIVIL RIGHTS ACT OF 1964

      52.     Martinez incorporates the above allegations as though fully stated

herein.

      53.     Defendant is an “employer” within the coverage of Title VII of the Civil

Rights Act of 1964 (“Title VII”).

      54.     Martinez is an “employee” within the coverage of Title VII.

      55.     Defendant violated Section 704 of Title VII by limiting Ms. Martinez’s

earning potential/wages after she brought multiple internal complaints of sexual

harassment.

      56.     Defendant, through its agents and employees, made Ms. Martinez’

working conditions so intolerable that she felt compelled to leave her job.




                                          10
Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20        PageID.11   Page 11 of 15




       57.     As a direct and proximate cause of Defendant’s wrongful and unlawful

conduct, Ms. Martinez has sustained damages including, but not limited to, loss of

income and emotional distress.

             COUNT III VIOLATION OF MICHIGAN WHISTLEBLOWERS
                              PROTECTION ACT

       58.     Martinez incorporates all of the above allegations as though stated in

full herein.

       59.     At all times relevant to this matter, Red Lobster was Ms. Martinez’s

employer; and Jason, Kimberly, and Robert, Debbie, and Mike were agents of Red

Lobster employed as managers and backhouse kitchen staff, respectively, at the Red

Lobster location where Ms. Martinez was employed as the term “employer” is

defined in Michigan’s Whistleblowers Protection Act (“WPA”).

       60.     Ms. Martinez engaged in activity protected by the WPA when she

reported to the company’s 1-800 reporting line and to Dahlke the incidents of sexual

harassment and retaliation.

       61.     Ms. Martinez also engaged in protected activity when she participated

in an investigation with Employee Relations.

       62.     Defendant employer were aware of Ms. Martinez’s protected activity

before subjecting her to adverse employment actions.

       63.     Defendant harassed, embarrassed and limited Ms. Martinez’s earning

potential/wages because she engaged in activity protected under the WPA.
                                          11
Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20        PageID.12     Page 12 of 15




      64.    Defendant, through its agents and employees, made Ms. Martinez’

working conditions so intolerable that she felt compelled to leave her job.

      65.    As a result of the defendant employer’s unlawful conduct under the

WPA, Ms. Martinez has suffered all the injuries and damages as described in

paragraph 48, above.

                                 RELIEF REQUESTED

      WHEREFORE, Plaintiff requests judgment against Defendant as follows:


   1. Legal relief:

      a. a judgment for lost wages and benefits, past and future, in whatever
      amount she is found to be entitled

      b. compensatory damages in whatever amount she is found to be entitled

      c. punitive and exemplary damages commensurate with the wrong and
      Defendant’s ability to pay

      d. an award of interest, costs, and reasonable attorney fees

   2. Equitable relief:

      a. an order reinstating Plaintiff to the position she would have held if there
      had been no discrimination and retaliation by Defendant

      b. an injunction prohibiting any further acts of retaliation or discrimination

      c. an award of interest, costs, and reasonable attorney fees

      d. whatever other equitable relief appears appropriate at the time of trial




                                         12
Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20        PageID.13    Page 13 of 15




Plaintiff further requests any such other relief as the Court deems just and

equitable.


                                              Respectfully Submitted,
                                              Law Office of Barbara A. Patek.
                                              P.L.C. (limited appearance)

                                       By:    s/ Barbara A. Patek
                                              Barbara A. Patek (P34666)
                                              (limited appearance on behalf of pro
                                              se Plaintiff, Cassie Martinez)
                                              27 E. Flint Street, Suite 2
                                              Lake Orion, MI 48326
                                              (313) 410-1979 (cell)
                                              pateklaw@gmail.com
                                              In her Capacity as Director Federal
                                              Pro Se Legal Assistance Clinic
Dated: April 6, 2020                          proseclinic@udmercy.edu




                                         13
Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20       PageID.14   Page 14 of 15




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 CASSIE MARTINEZ,
                                           Case No.
              Plaintiff,
                                           Hon.
 v.                                        United States District Judge

                                           Magistrate Judge
 RED LOBSTER HOSPITALITY LLC,
 A Florida Corporation,

              Defendant

 Cassie Martinez
 20245 Sorrento
 Detroit, MI 48235
 734-334-8771
 Plaintiff – Pro se
 By: Law Office of Barbara A. Patek.
 P.L.C. (Limited Appearance,
 Pursuant to Court Order)
 Barbara A. Patek (P34666)
 27 E. Flint Street, Suite 2
 Lake Orion, MI 48326
 (313-410-1979- cell)
 pateklaw@gmail.com
 In her Capacity as Director
 Federal Pro Se Legal Assistance Clinic
 proseclinic@udmercy.edu



                           DEMAND FOR JURY TRIAL

      Plaintiff pro se, Cassie Martinez demands a trial by jury as to all claims,

defenses and issues in this matter.
                                          14
Case 2:20-cv-10876-SFC-MJH ECF No. 1 filed 04/06/20     PageID.15     Page 15 of 15




                                            Respectfully Submitted,
                                            Law Office of Barbara A. Patek.
                                            P.L.C. (limited appearance)

                                     By:    s/ Barbara A. Patek
                                            Barbara A. Patek (P34666)
                                            (limited appearance on behalf of pro
                                            se Plaintiff, Cassie Martinez)
                                            27 E. Flint Street, Suite 2
                                            Lake Orion, MI 48326
                                            (313) 410-1979 (cell)
                                            pateklaw@gmail.com
                                            In her Capacity as Director Federal
                                            Pro Se Legal Assistance Clinic
Dated: April 6, 2020                        proseclinic@udmercy.edu



               NOTICE OF LIMITED SCOPE ASSISTANCE

      This complaint and jury demand were drafted or partially drafted with the

assistance of a lawyer licensed to practice in the State of Michigan, pursuant to

MRPC 1.2(b). These documents were prepared with the assistance of the Detroit

Mercy Law Pro Se Legal Assistance Clinic, Theodore Levin U.S. Courthouse, Room

1044, 231 W. Lafayette Blvd., Detroit, MI 48226, Tel: 313-234-2690.




                                       15
